DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the claim recites “a liquid” flowing through the liquid flow channel and “a liquid” contained in a dispensing mechanism. It is unclear as to whether or not this is referring to the same liquid or to separate liquids. Based on the parent application(s), the claim is being interpreted as without the limitation “and containing a liquid” regarding the dispensing mechanism.
	Regarding claims 3-8, they are dependent on claim 2.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3, 9-10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Baek (US 2012/0096929 A1) (hereinafter Baek) in view of Pelc et al. (US 6,203,759 B1) (hereinafter Pelc).
As best understood regarding claim 2, Baek teaches a viscometer [22] (see Abstract, Fig. 1), comprising: a viscosity sensor [15] with a liquid flow channel [31] and 
a dispensing mechanism [20] configured to couple with a syringe (Para [0021], see Figs. 3-4) coupled with the viscosity sensor [15] (see Fig. 1); and
an electronic controller [18] configured to control operations of the dispensing mechanism and receive and process data from the viscosity sensor so that the dispensing mechanism [20], controlled by the electronic controller, causes dispensing of the liquid from the syringe to the viscosity sensor at a known rate [controller controls motor 23 to discharge liquid from the pipette at a known desired flow rate through movement of the plunger; controller monitors pressure inside viscosity sensor for adjusting flow rate] (Para [0028-0029]).
Baek fails to teach wherein the controller causes retrieval of the liquid from the viscosity sensor to the syringe at a known rate. Pelc teaches a system comprising a syringe for distributing liquid having a plunger coupled to a motor, wherein motion of the motor can cause the plunger to move up or down, allowing for both discharge of liquid and retrieval of liquid (Col 6, lines 20-42, see Figs. 1-2). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Baek with Pelc such that the controller causes retrieval of the liquid from the viscosity sensor to the syringe at a known rate in addition to controlling discharge of liquid from the syringe at a known rate, in order to accurately and automatically dispense and retrieve precise quantities of liquids.
3, Baek in view of Pelc as applied to claim 2 above teaches the claimed invention, in addition to wherein the syringe includes a barrel and a plunger and the dispensing mechanism includes an adaptor coupled to the plunger so that the plunger is pushed by moving the adaptor of the dispensing mechanism (see Baek Figs. 1-3). Baek in view of Pelc fails to teach wherein the plunger is pulled by moving the adaptor of the dispensing mechanism. Pelc additionally teaches wherein the plunger is pulled by moving an adaptor of the dispensing mechanism (Col 6, lines 20-42, see Figs. 1-2). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Baek in view of Pelc such that plunger is pulled by moving the adaptor of the dispensing mechanism, in order to accurately and automatically dispense and retrieve precise quantities of liquids.

Regarding claims 9-10, Baek teaches method comprising: dispensing, using a dispensing mechanism [20], a liquid from a syringe (Para [0021], see Figs. 3-4) to a viscosity sensor [15] coupled with the syringe at a known rate (Para [0028-0029]) by pushing a plunger of the syringe by moving an adaptor of the dispensing mechanism (see Figs. 1-3), the viscosity sensor being with a liquid flow channel [31] and at least two pressure sensors positioned along the liquid flow channel [at least two independent pressure sensors along flow channel 31 for measuring a pressure drop] (Para [0023], see Figs. 1-2);
measuring a pressure drop of the liquid flowing through the liquid flow channel while the liquid is dispensed from the syringe to the viscosity sensor (Para [0023]).

Regarding claim 12, Baek in view of Pelc as applied to claim 9 above teaches the claimed invention, in addition to determining a viscosity of the liquid from the pressure drop (see Baek Abstract).

Claims 4-5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Baek in view of Pelc, as applied to claims 2-3 and 10 above, and further in view of Yau (US 4,793,174) (hereinafter Yau).
Regarding claim 4, Baek in view of Pelc as applied to claim 3 above teaches the claimed invention, except for further comprising a positive pressure source coupled with 
Regarding claim 5, Baek in view of Pelc as applied to claim 2 above teaches the claimed invention, except for further comprising a selection valve coupled with the viscosity sensor and the syringe and located between the viscosity sensor and the syringe. Yau teaches a viscometer having a selection valve coupled between the viscosity sensor and a syringe (Col 2, lines 29-40, see Fig. 3). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Baek in view of Pelc with Yau such to further comprise a selection valve coupled with the viscosity sensor and the syringe and located between the viscosity sensor and the syringe in order to control fluid flow between the two.
Regarding claim 11, Baek in view of Pelc as applied to claim 10 above teaches the claimed invention, except for further comprising applying a positive pressure on an outlet of the viscosity sensor to increase a speed of retrieving the liquid from the viscosity sensor and avoid damages to the pressure sensors in the viscosity sensor. Yau teaches the usage of a positive pressure source [pump] with a viscosity sensor in order to assist in movement of fluid through the system (Col 2, lines 29-40, see Fig. 1). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Baek in view of Pelc with Yau such that a positive .

Allowable Subject Matter
Claims 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:	Regarding claims 6-8, the primary reason for the indication of allowable subject matter is the inclusion of the limitations regarding wherein the viscometer is configured to couple with a source of gas and provide gas through the liquid flow channel and to determine whether the viscosity sensor is operating within predefined criteria based on one or more measurements for the gas, in combination with the rest of the limitations found in the claims from which it depends upon.
Regarding claims 13-15, the primary reason for the indication of allowable subject matter is the inclusion of the limitations regarding coupling the viscosity sensor with a source of gas and providing the gas through the liquid flow channel and measuring pressures of the gas with the pressure sensors of the viscosity sensor, in 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Z HUANG whose telephone number is (571)270-5360.  The examiner can normally be reached on Monday - Friday, 10:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571) 272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/DAVID Z HUANG/           Primary Examiner, Art Unit 2861